OFFICEOFTHEA'TTORNEY        GENERAL   OFTEXAS
                         AUSTIN




Honorable Brady Oentry, Chal&n
Texas Highway Co~~~~lsalon
Austin, Texas
Dear Sir:




                                    a.part 0r zhezsyhteh
                                     &xlooneidihtion   or




                       Caii@lreloner*eCourt, aotlng elthor
                   f or a dtiflnedroad dietriat, authorlead
                  o odntraot with the State Highway Coma&s-
     faion,whereby it agrees to relinquish and nrqive any
     iand all rights, pramit or rutrue, tbat'it or the
      road diatriot has or may rave to hate auOhbonded
     'indebtednessbeooma eligible ior partioipatlonin
     ,the County and Road Diafriot Highway Fund, in mnslder-
      ation of the direot benefits @Wing to the Conntr or
      road dlstriot by reason of the dleignatitin&xl
      maintermnoe of the road bjrthe State Highway CommtaeiOn?S
 Honorable Brady Gentry, Chairman     Page 2


           Articles 6674q-l-6674q-14of Vernon*6 Annotated
 OiYil Statute6 are generallyknown a8 the Road Bond
 AsswnptionLaw. As you are aware;the law provides for
 the establishmentand malntenanoe of a County and Road
 Dlsfriot Highway Fund to be administeredby the Board of
 County and Road District Indebtednesstherein provided.
 The purpose of this fund is to servioe and retire road
 Indebtednessof oountlesand road dlatrlote eligible
 under the terms of the act.
           Section (a) of Artiole 0674qc7 provides in part:
                                                        ..
      -In addition to and regardlessof the other pro-
      ~lsiods of this AOt all bonds, warrants or other
      legal evidences or kdebtedness vote8 or Issued
      dthout being voted by a oounty, road'dlatriotor
      d@'ined.roaadlstrlot prior to January 8, 1999~,In
      80 far ae amounts of same were or may'be iskued and
      the prooeede aotually,mended fn the oonatxuouo$~n
      or ioada whioh are aar.a    t .,of
                                       the '.des~




           It is elamoatarythat ootantyo~eeiwrew*     courts,
road dlstriOt, and.all other polltloal aubdwfsioafa Of the
Stat6 are dependant entirely upon the 1egielatiVe word fn
regard to %helr authority to maKe'~oontraots.shoe -the
Leg%s~attarehas pla&nly apokea to the oontxax+the~   can
be no doubt that wither the S&way    Departmeat,the Board
oi County ana Road Distrlot fndebtedness,a oommls(lioners*
.court,nor s road dlbtrio+ may bF ,oontraotor othenieo
 waive the right or eligible indebtednessto partloipate
Hoao~able Brady Gentry, Chairman    Page 8



in th&Gounty and Road DistrlcitHighway Fund. To hold
that &oh authority existed, would be tantamount to per-
mlttlpg by o-ontraot
                   a ohange In the expressed latent of
the Legislature.
           Eaoh of your questions is aooordingly answered in
the ~tiegativa.
                                       Very truly your5,
                                   ATTOENZY GEHEEIALOFTEXAS


                                   .BY
                                     /a/ .James D. Smullen
                                                   Assistant




                                                               -...

APPRWlCDOPl3lIOlfC~
BY BWB OHAIRUW